Title: Lancelot Minor to Thomas Jefferson, 1 February 1817
From: Minor, Lancelot
To: Jefferson, Thomas


          
            Dear Sir
            Louisa Feby 1st 17
          
          your letter of the 14th of last month came to hand by last mail. I feel disposed to do any thing I can I can for Mrs Marks and particularly by so doing I can shall oblige you. I will certainly try to sell Mrs. Marks land altho I think the prospect a bad one the land is poor & not in demand I will advertise it upon time in the mean time I should be glad of your advice as to the Credit upon which I shall  sell
          I have not paid the direct Tax upon Mrs Marks land for the last year. the collection not yet commencd it is unnecessary for you to remit me any money for Taxes. I have in my hands as much as (I expect) The Tax will amount to or if not I can hereafter draw for the deficit
          upon examining the record I find no evidence that for Mr Marks paying the debt as Security for John G Winston owing to the sheriff (who is now dead) failing to  make  a return upon the excution I think the debt doubtfull my friend Mr Johnson promises to do the best he can for securing the debt—   Accept Sir my best wishes
          
            L Minor
          
        